Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed and authorized in a telephone interview with the Applicant’s representative, Mark Berrier (Reg. No. 35,066), on 14 June 2021.
In the claims: 
1.	(Currently Amended) A method for enabling use of workflows in a multitenant environment, the method comprising:
executing a multitenant content sharing system in a cloud-based environment;
storing a plurality of content objects in a data repository of the cloud-based multitenant content sharing system, wherein each of the content objects is owned by a corresponding one of one or more tenants, and wherein each of the content objects is encrypted with a key of the respective tenant-owner;
each tenant configuring a set of tenant access rules for content objects owned by the tenant, wherein the multitenant content sharing system enables users associated with the tenant to access content objects owned by the tenant according to the tenant access rules;
the multitenant content sharing system enabling a first user to: 

assign to a second user a task of the workflow instance in a configuration of the workflow instance, wherein the task is associated with the content object; and 
the multitenant content sharing system, in response to the first user assigning the second user to the task of the workflow instance, automatically enabling the second user to access the content object associated with the task according to the configuration of the workflow instance, wherein the second user is an external user that is not associated with the tenant-owner of the content object, the multitenant content sharing system determining upon a login of the second user whether any pending tasks are assigned to the second user and enabling access for the second user to the pending tasks that are assigned to the second user.

2.	(Canceled) 

3.	(Original) The method of claim 2, wherein the multitenant content sharing system enabling the second user to access the content object comprises the multitenant content sharing system enabling ad hoc authorization of the second user to access the content object without prior system-level authorization of the second user.



5.	(Original) The method of claim 4, wherein each of the workflow templates comprises a template object that is stored in the data repository, each template object including one or more task attributes, one or more content object attributes and one or more associated user attributes.

6.	(Original) The method of claim 5, wherein each instance of a workflow template contains metadata defining one or more tasks, one or more content objects and one or more associated users.

7.	(Canceled) 

8.	(Original) The method of claim 6, wherein the metadata includes an indicator corresponding to each of the one or more content objects, wherein the indicator indicates whether the content object is a working document or a reference document, and wherein if the indicator indicates that the content object is a working document the multitenant content sharing system enables the second user to edit the content object, and wherein if the indicator indicates that the content object is a reference document the 

9.	(Original) The method of claim 1, wherein the multitenant content sharing system enabling the second user to access the content comprises decrypting the content object using a decryption key of a tenant-owner of the content object.

10.	(Original) The method of claim 1, wherein the multitenant content sharing system enabling the first user to associate the content object with the workflow instance comprises:
determining whether the first user is authorized to access the content object according to the tenant access rules of the tenant-owner of the content object, if the first user is authorized to access the content object, enabling the first user to associate the content object with the workflow instance, and if the first user is not authorized to access the content object, preventing the first user from associating the content object with the workflow instance.

11.	(Currently Amended) A system for enabling use of workflow instances in a multitenant environment, comprising:
a processor;
a data repository communicatively coupled to the processor; and
a non-transitory computer-readable medium which stores instructions which are executable by the processor to cause the processor to perform:

storing plurality of content objects in a data repository of the cloud-based multitenant content sharing system, wherein each of the content objects is owned by a corresponding one of one or more tenants, and wherein each of the content objects is encrypted with a key of the respective tenant-owner;
each tenant configuring a set of tenant access rules for content objects owned by the tenant, wherein the multitenant content sharing system enables users associated with the tenant to access content objects owned by the tenant according to the tenant access rules;
the multitenant content sharing system enabling a first user to: 
initiate a workflow instance which is associated with a content object,
 wherein the first user is authorized by the tenant-owner of the content object to access the content object, and
 assign to a second user a task of the workflow instance in a configuration of the workflow instance, wherein the task is associated with the content object; and 
the multitenant content sharing system, in response to the first user assigning the second user to the task of the workflow instance, automatically enabling the second user to access the content object associated with the task according to the configuration of the workflow instance, wherein the second user is not associated with the tenant-owner of the content object, and wherein enabling the second user to access the content object comprises enabling ad hoc authorization of the second user to access the content object without prior system-level authorization of the second user.

12.	(Canceled) 

13.	(Original) The system of claim 11, wherein the instructions are further executable by the processor to cause the processor to perform storing one or more workflow templates; wherein each of the workflow templates comprises a template object that is stored in the data repository, each template object including at least one attribute selected from the group consisting of a task attribute, a content object attribute, and a user attribute; and wherein enabling the first user to initiate the workflow instance comprises enabling the first user to instantiate the workflow as an instance of one of the workflow templates.

14.	(Original) The system of claim 13, wherein the at least one attribute includes an indicator corresponding to the content object, wherein the indicator indicates whether the content object is a working document or a reference document, and wherein if the indicator indicates that the content object is a working document the multitenant content sharing system enables the second user to edit the content object, and wherein if the indicator indicates that the content object is a reference document the multitenant content sharing system prevents the second user from editing the content object.



16.	(Currently Amended) A computer program product for content sharing through external systems, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor for:
executing a multitenant content sharing system in a cloud-based environment;
storing a plurality of content objects in a data repository of the cloud-based multitenant content sharing system, wherein each of the content objects is owned by a corresponding one of one or more tenants, and wherein each of the content objects is encrypted with a key of the respective tenant-owner;
enabling each tenant to configure a set of tenant access rules for content objects owned by the tenant, wherein the users associated with the tenant are enabled to access content objects owned by the tenant according to the tenant access rules;
enabling a first user to: 
initiate a workflow instance which is associated with a content object,
 wherein the first user is authorized by the tenant-owner of the content object to access the content object, and
 assign to a second user a task of the workflow instance in a configuration of the workflow instance, wherein the task is associated with the content object; and 
in response to the first user assigning the second user to the task of the workflow instance, automatically enabling the second user to access the content object associated with the task according to the configuration of the workflow instance, wherein the second user is not associated with the tenant-owner of the content object, and wherein enabling the second user to access the content object comprises enabling ad hoc authorization of the second user to access the content object without prior system-level authorization of the second user.

17.	(Canceled) 

18.	(Original) The computer program product of claim 16, wherein the instructions are further executable by the processor to cause the processor to perform storing one or more workflow templates; wherein each of the workflow templates comprises a template object that is stored in the data repository, each template object including at least one attribute selected from the group consisting of a task attribute, a content object attribute, and a user attribute; and wherein enabling the first user to initiate the workflow instance comprises enabling the first user to instantiate the workflow as an instance of one of the workflow templates.

19.	(Original) The computer program product of claim 18, wherein the at least one attribute includes an indicator corresponding to the content object, wherein the indicator indicates whether the content object is a working document or a reference document, and wherein if the indicator indicates that the content object is a working document the 

20.	(Original) The computer program product of claim 16, wherein enabling the second user to access the content comprises decrypting the content object using a decryption key of a tenant-owner of the content object.

21.	(Previously Presented) The method of claim 1, further comprising the multitenant content sharing system, in response to completion of the task of the workflow instance, automatically revoking authorization of the second user to access the content object via association of the content object with the task of according to the configuration of the workflow instance.


Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-16 and 18-21 (renumbered as 1-17) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior arts of record do not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 16.  Specifically, the prior art does not teach the features of the claim limitations that include in a cloud-based multiple content sharing system that enabling a first user to initiate a workflow instance which is , wherein the second user is an external user that is not associated with the tenant-owner of the content object, the multitenant content sharing system determining upon a login of the second user whether any pending tasks are assigned to the second user and enabling access for the second user to the pending tasks that are assigned to the second user or the similar limitations in combination with the other limitations recited in the context of claims 1, 11, and 16. 
The closest prior art, PEARL et al. (U.S. PGPUB No. 2017/0048285 A1, hereinafter “PEARL”) teaches systems and methods for managing flow-based interactions with cloud-based shared content. However, PEARL does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 11, and 16. 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the systems and methods for managing flow-based interactions with cloud-based shared content to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 11, or 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157